 Case 2:20-cv-02592-KSH-CLW Document 1 Filed 03/10/20 Page 1 of 4 PageID: 1




EISBROUCH & MARSH, LLC
David L. Eisbrouch, Esq. - NJ ID 012361989
90 Main Street, Suite 204
Hackensack, NJ 07601
Attorneys for Plaintiff


Plaintiff(s)                               UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY
Maria Piedrahita and Rosanna
Lantigua

                  vs.                      DOCKET NO.:

Defendant(s)
                                                     CIVIL ACTION
Classic Bus Lines Inc., Ezequiel A.
Fuentes Guedes and Juana Rosario

                                           COMPLAINT AND JURY DEMAND


         Plaintiffs, Maria Piedrahita and Rosanna Lantigua, residing in Elmhurst, New York,

through their attorneys, Eisbrouch & Marsh, LLC, by way of Complaint against the

Defendants, say:

                                      FIRST COUNT

         1. On or about July 14, 2019, plaintiff, Maria Piedrahita, was the front seat

passenger in a motor vehicle owned and operated by defendant, Juana Rosario, on the

New Jersey Turnpike SN95X roadway in the Borough of Teaneck, County of Bergen and

State of New Jersey.

         2. At the same time, defendant, Ezequiel A. Fuentes Guedes, was the operator of

a bus owned by defendant, Classic Bus Lines, Inc., on the New Jersey Turnpike SN95X

in the Borough of Teaneck, County of Bergen and State of New Jersey.

         3. Defendant, Ezequiel A. Fuentes Guedes, was negligent in the operation of the
 Case 2:20-cv-02592-KSH-CLW Document 1 Filed 03/10/20 Page 2 of 4 PageID: 2

bus owned by defendant, Classic Bus Lines, Inc., in that he was inattentive and failed to

observe the traffic in front of and around him, made an improper lane change, which

carelessness, recklessness and inattentiveness caused his vehicle to collide with the

vehicle being operated by defendant, Juana Rosario, in which the plaintiff, Maria

Piedrahita, was a passenger.

       4. Defendant, Juana Rosario, was negligent in the operation of her motor vehicle,

in that she was inattentive and failed to observe the traffic in front of and around her, which

carelessness, recklessness and inattentiveness caused a collision with the bus being

operated by defendant, Ezequiel A. Fuentes Guedes, and owned by defendant, Classic

Bus Lines, Inc.

       5. That as a direct and proximate result of the aforesaid carelessness, recklessness

and negligence of the defendants, the plaintiff, Maria Piedrahita, has sustained personal

injuries resulting in a fracture and/or a permanent consequential limitation of use of a body

organ or member; and/or a significant limitation of use of a body functional system,

pursuant to N.J.S.A. 39:6A-8(a) and has incurred and in the future will incur expenses for

the treatment of said injuries, has been disabled and in the future will be disabled and

unable to perform her usual functions, has been caused and in the future will be caused

great pain and suffering, to her great loss and damage, and upon information belief, certain

of plaintiff's injuries, together with the pain, suffering and inconvenience accompanying

same, are permanent in nature and will continue in the future.

       WHEREFORE, plaintiff, Maria Piedrahita, demands judgment against the

defendants, Ezequiel A. Fuentes Guedes, Classic Bus Lines, Inc. and Juana Rosario,

individually, jointly or severally, for damages, interest and costs of suit.
 Case 2:20-cv-02592-KSH-CLW Document 1 Filed 03/10/20 Page 3 of 4 PageID: 3

                                     SECOND COUNT

       1. Plaintiffs repeat, reiterate and reallege each and every allegation contained in

the First Count as though fully set forth at length herein.

       2.   On or about July 14, 2019, plaintiff, Rosanna Lantigua, was a rear seat

passenger in a motor vehicle owned and operated by defendant, Juana Rosario, on the

New Jersey Turnpike SN95X roadway in the Borough of Teaneck, County of Bergen and

State of New Jersey.

       3. At the same time, defendant, Ezequiel A. Fuentes Guedes, was the operator of

a bus owned by defendant, Classic Bus Lines, Inc., on the New Jersey Turnpike SN95X

in the Borough of Teaneck, County of Bergen and State of New Jersey.

       4. Defendant, Ezequiel A. Fuentes Guedes, was negligent in the operation of the

bus owned by defendant, Classic Bus Lines, Inc., in that he was inattentive and failed to

observe the traffic in front of and around him, made an improper lane change, which

carelessness, recklessness and inattentiveness caused his vehicle to collide with the

vehicle being operated by defendant, Juana Rosario, in which the plaintiff, Rosanna

Lantigua, was a passenger.

       5. Defendant, Juana Rosario, was negligent in the operation of her motor vehicle,

in that she was inattentive and failed to observe the traffic in front of and around her, which

carelessness, recklessness and inattentiveness caused a collision with the bus being

operated by defendant, Ezequiel A. Fuentes Guedes, and owned by defendant, Classic

Bus Lines, Inc.

       6. That as a direct and proximate result of the aforesaid carelessness, recklessness

and negligence of the defendants, the plaintiff, Rosanna Lantigua, has sustained personal

injuries resulting in a fracture and/or a permanent consequential limitation of use of a body
 Case 2:20-cv-02592-KSH-CLW Document 1 Filed 03/10/20 Page 4 of 4 PageID: 4

organ or member; and/or a significant limitation of use of a body functional system,

pursuant to N.J.S.A. 39:6A-8(a) and has incurred and in the future will incur expenses for

the treatment of said injuries, has been disabled and in the future will be disabled and

unable to perform her usual functions, has been caused and in the future will be caused

great pain and suffering, to her great loss and damage, and upon information belief, certain

of plaintiff's injuries, together with the pain, suffering and inconvenience accompanying

same, are permanent in nature and will continue in the future.

       WHEREFORE, plaintiff, Rosanna Lantigua, demands judgment against the

defendants, Ezequiel A. Fuentes Guedes, Classic Bus Lines, Inc. and Juana Rosario,

individually, jointly or severally for damages, interest and costs of suit.

                                      JURY DEMAND

       Plaintiffs hereby demand trial by jury on all issues so triable.

                          DESIGNATION OF TRIAL COUNSEL

       Plaintiffs hereby designate David L. Eisbrouch, Esq. as trial counsel in this matter.



                                           EISBROUCH & MARSH, LLC
                                           Attorneys for Plaintiff




                                           By:______________________________
                                                 DAVID L. EISBROUCH, ESQ.
Dated: 3/10/20
